Citation Nr: 1734151	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1943 to January 1946 and the Air Force from June 1950 to June 1968.  He died in June 2010.  The appellant is his surviving spouse.

This matter is on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2016). 

The appellant contends that the Veteran's death, due to chronic obstructive pulmonary disease (COPD) with coronary artery disease (CAD) and dementia as significant conditions contributing to death, is related to asbestos exposure during active duty in the Navy.  

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  

With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  VA must analyze the appellant's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.  
The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander. 

The Veteran died in June 2010.  The cause of death was COPD, with CAD and dementia as contributing causes.  See Death Certificates.  There is no objective evidence of exposure to asbestos during the Veteran's active military service, and COPD was not diagnosed during service.  The Veteran was not service-connected for COPD or any other disability at the time of his death.  However, the Veteran's DD-214 shows that he served in the US Navy as a Seaman First Class, aboard the USS American Legion from 1943-1946.  Furthermore, there is no evidence of record showing any pre or post-service exposure to asbestos.  Therefore, the Board finds that as the Veteran's service in the Navy suggests some work in and around ships, some exposure to asbestos is conceded.

The appellant has submitted a medical opinion in support of her claim.  Specifically, in an April 2011 statement, Dr. D. T. L., MD opines that the Veteran's exposure to asbestos during the Second World War contributed to his diagnosis of COPD, which was related to his death.  The Board notes that Dr. D. T. L. did not indicate that he reviewed the Veteran's claims file prior to rendering his opinion, and he did not provide a rationale for the opinion.  As such, the Board finds that the opinion lacks probative value, and cannot, by itself, serve as a basis for granting the appellant's claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

Given the Board's finding of in-service asbestos exposure and the fact that the Veteran's death was caused by a pulmonary disability (COPD), the Board finds that a remand for a VA medical opinion is necessary to assist in determining the cause of the Veteran's death, to include whether the Veteran's terminal COPD was attributable to his asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent treatment records covering the period from June 1968 to June 2010.

2.  Then, refer the appeal to a respiratory specialist for a VA medical opinion to identify the presence of any possible asbestos-related disease, to include COPD, consistent with VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 2, Section C at the time of the Veteran's death, and to help determine if the Veteran's cause of death is related to asbestos exposure in service.  

The claims folder must be made available for review by the examiner in conjunction with the examination.  
The examiner is advised that the Veteran's exposure to asbestos in service has been conceded.  Nevertheless, the examiner should obtain, to the extent possible, from the Veteran's claims file, a history of his asbestos exposure, to include during service, and his pre- and post-service exposure history.

Based on a review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's death, due to COPD, with other significant conditions contributing to death of CAD and dementia, was causally or etiologically due to service, to include in-service exposure to asbestos.

The examiner must discuss the April 2011 private medical nexus statement from D.T.L., M.D.  

A complete explanation must be given for all opinions and conclusions expressed.

The examiner must address the provisions set out in the VA Adjudication Procedure Manual M21-1R, which provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  
An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

